DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 8/9/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2016/0128406 to Shiue in view of USPN 6,776,014 to Laycock, Applicant’s Admitted Prior Art (AAPA), and (when necessary) USPN 4,786,549 to Richards.
Claims 1 and 7, Shiue discloses a fabric for a wetsuit wherein weft knit textile cloth comprising knit fabric of polypropylene multifilament yarn and elastic yarn laminated to either or both faces of a sponge sheet made of foam rubber (see entire document including [0006], [0015]-[0017], and [0021]-[0024]). 
Shiue does not appear to mention the knit being a jersey knit wherein the multifilament yarn and elastic yarn have been knit in plating fashion while said elastic yarn was stretched to an elongation of 1.5 times to 2.0 times, exclusive of 2.0 times, of the elastic yarn in a non-stretched state, but Laycock discloses that it is known in the hard yarn/elastic yarn knitted fabric art to use a jersey knit wherein the hard yarn and elastic yarn have been knit in plating fashion while the elastic yarn was stretched to an elongation of 1.5 times to 2.0 times, exclusive of 2.0 times, of the elastic yarn in a non-stretched state, to produce a fabric with wearing comfort (see entire document including column 1, lines 7-61, column 4, lines 41-67, column 6, lines 44-56, and column 8, lines 48-55). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fabric of Shiue as claimed, to produce a wetsuit with wearing comfort.  
Shiue does not appear to specifically mention the foamed rubber layer being chloroprene foam rubber but AAPA discloses that it is conventional in the wetsuit art to employ chloroprene foam rubber (see entire document including [0003] and [0004]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the wetsuit of Shiue from any suitable foam rubber material, such as the claimed being chloroprene foam rubber, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.
Claims 2 and 8, Shiue does not appear to specifically mention the elastic yarn being a thermally fusible polyurethane elastic fiber and the elastic yarns being thermally fused to each other but Richards discloses that it is known in the art to use polyurethane elastic fiber, and to thermally fuse the fibers, to improve the fabric by preventing the fabric from unraveling (see entire document including column 1, lines 7-24 and column 2, lines 22-60). Therefore, it would have been obvious to one having ordinary skill in the art to produce the fabric of Shiue with polyurethane elastic fiber wherein the elastic yarns are thermally fused, as taught by Richards, motivated by a desire to provide an improved fabric by preventing the fabric from unraveling.
Claims 3 and 9, absent a showing to the contrary, it is the examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  
Claims 4 and 10, the polypropylene multifilament yarn comprises not greater than 30 filaments, thickness thereof being such as to correspond to 20 decitex to 56 decitex [0006]. 
Claims 5 and 11, the polypropylene multifilament yarn is such that thickness thereof corresponds to 20 decitex to 56 decitex, and thickness per filament therein corresponds to not less than 1 decitex [0006]. 
Claims 6 and 12, a wetsuit employing the fabric for a wetsuit according to claim 1 [0024]. 

Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive.
The applicant asserts that Shiue teaches away from using polypropylene yarns because Shiue discloses that the yarns are “preferably” made of nylon. Applicant’s argument is not persuasive because Shiue explicitly discloses that although the raw material is preferably nylon “other polymers such as….polypropylene and the combination thereof may also be used” [0015]. All the disclosures in a reference must be evaluated for what they fairly teach one of ordinary skill in the art even though the art teachings relied upon are phased in terms of a non-preferred embodiment or even as being unsatisfactory for the intended purpose, In re Boe, 148 USPQ 507 (CCPA 1966); In re Smith, 65 USPQ 167 (CCPA 1945); In re Nehrenberg, 126 USPQ 383 (CCPA 1960); In re Watanabe, 137 USPQ 350 (CCPA 1963). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since “Gurley asserted no discovery beyond what was known in the art.” Id. at 554, 31 USPQ2d at 1132.). MPEP 2123.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789